DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 11/03/20, claims 1, 3, 6, 8, 13-14, 21, 25-28, and 30-32 have been amended, claims 2, 4-5, 9-12, 15-20, 22-24, and 29 have been canceled, and claims 33-37 have been newly added.
	Note: the dependent claim 7, recites “7. (Currently Amended) …,”, without any amended feature(s).
	Therefore, a correction will be necessary, in order to make the claim either “(previously presented)” or actually include any amended feature(s). 

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 11/03/20 have been carefully considered/reviewed but are moot in view of the following new ground(s) of rejection.
Furthermore, in response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, please refer to the following new grounds of rejection for a detailed discussion.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



5.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3, 6-8, 13, 21, 25-28, 30-33, and 35-36 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Millar et al (2012/0169882 A1) in view of Wang (2017/0365092 A1) and Cheng et al (2006/0093190 A1).
Regarding claim 1, Millar et al discloses a method comprising:
receiving first image data (from video feed) generated by a first audio/video (A/V) device (by cameras 110, 120, 130, 140), the first A/V device being associated with a first location (includes 270), and receiving second image data generated by a second A/V device (by cameras 110, 120, 130, 140), the second A/V device being associated with a second location (includes 180) (Fig. 1; paras. [0016], [0019-0023]);
Note: the video feed inherently comprises a plurality of images/frames; 
determining that the first image data represents a person (moving objects) (Fig. 6, 610; paras. [0048], [0016-0017], [0021]);
determining that the second image data also represents the person (by identifying moving object/person in the images/frames) (Fig. 6, 610; paras. [0048], [0017-0018], [0021]);
Millar et al does not seem to particularly/explicitly disclose:
receiving, from a user/client device, an indication of a predefined distance associated
with generating alert data;
determining that the second location is within the predefined distance to the first location; 
based at least in part on determining that the second location is within the predefined distance to the first location, generating an alert data; and
transmitting/sending the alert data to the user/client device.
However, Millar et al further teaches determining a distance to the center of each A/V device’s field of view (of each location corresponding to each field of view) (Fig. 7; para. [0059]).
Furthermore, Wang teaches system/method for vision based 3D reconstruction and object tracking comprising determining a distance between a first (A/V device) being associated with a first location and a second camera (A/V device) being associated with a second location, and based at least in part on determining that (the second camera having) the second location is within the distance to (the first camera having) the first location, track the first camera to capture an image of the object, in order to generate a 3D model of the object, and subsequently update/enhance 3D model of the object (Figs. 3-4, 320, 325, and 430-440; paras. [0035-0039]).
Moreover, Cheng et al teaches adaptive multi-modal integrated biometric ID detection and surveillance system comprising;
at least a first A/V device (a first camera) and a second A/V devices device (a second camera) (Fig. 5; para. [0037]);
setting a suspicious/unauthorized person/subject warning flag (that triggers alarm/alert), and generating the alarm/alert data based on determining the suspicious/unauthorized person/subject (abs.; Fig. 1; paras. [0035-0038]); and
transmitting/sending the alert data to a user/client device (via client application and/or user/client interface) associated with at least one of the first A/V device or the second A/V devices device, in order to provide improved surveillance system/method and increase the speed and accuracy of biometric identity verification and determination (Figs. 1 and 4-5; paras. [0044], [0049-0054], [0022]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Wang and Cheng et al’s teachings as above so as to receive, from the user/client device, an indication of the predefined distance associated with generating alert data, determine that the second location is within the predefined distance to the first location, and based at least in part on determining that the second location is within the predefined distance to the first location, generate the alert data, and send the alert data to the user/client device, in order to generate a 3D model of the object, track the first A/V device to capture an image of the object, update/enhance 3D model of the object, provide improved surveillance system/method, and increase the speed and accuracy of biometric identity verification and determination.


Regarding claim 8, Millar et al discloses a method comprising:
Receiving, at a first time, first image data (from video feed) generated by an audio/video (A/V) device (by cameras 110, 120, 130, 140), and receiving, (would be) at a second time second image data (the video feed) generated by the A/V device (by cameras 110, 120, 130, 140) (Fig. 1; paras. [0016], [0019-0023]);
Note: the video feed inherently comprises a plurality of images/frames; 
determining that the first image data represent the person (moving objects) (Fig. 6, 610; paras. [0048], [0016-0017], [0021]);
storing the first image data representing the person (para. [0018]);
determining that the second time is within a predetermined period of time to the first time (implied by determining speed (S = Distance/Time) of the moving object/person and/or the person loitering greater than some threshold period of time and/or when the object is remaining in a place longer than a predefined period of time), wherein each A/V device (camera) transmits metadata (as above) associated with images of moving objects (such as a person) to a computer system) (paras. [0017-0018], [0020-0022]);  
based at least in part on determining that the second time is within a predetermined period of time to the first time (as above), determining, using at least the first image data (as an initial/reference image having background region containing static objects to be subsequently compared with respect to the subsequent image having foreground region containing moving objects, thereby being able to identify/detect and track the moving objects, and this process continues for the plurality of images/frames in a sequence) that the second image data also represents the person (by identifying moving object/person in the images/frames) (Fig. 6, 610; paras. [0002], [0017-0018], [0020-0022], [0048]); and
determining that the second image data represents the person (moving object) (Fig. 6, 610; paras. [0048], [0016-0018], [0021]).   
Millar et al does not seem to particularly disclose:
based at least in part on determining that the second image data represents the person, 
generating alert data; and
transmitting/sending the alert data to a user/client device associated the A/V device.
However, Cheng et al teaches adaptive multi-modal integrated biometric ID detection and surveillance system comprising;
at least a first A/V device (a first camera) and a second A/V devices device (a second camera) (Fig. 5; para. [0037]);
setting a suspicious/unauthorized person/subject warning flag (that triggers alarm/alert), and generating an alarm/alert data based on the suspicious/unauthorized person/subject (abs.; Fig. 1; paras. [0035-0038]); and
transmitting/sending the alert data to a user/client device (via client application and/or user/client interface) associated with at least one A/V device, in order to provide improved surveillance system/method and increase the speed and accuracy of biometric identity verification and determination (Figs. 1 and 4-5; paras. [0044], [0049-0054], [0022]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Cheng et al’s teaching as above so that based at least in part on determining that the second image data represents the person, generate alert data, and send the alert data to a user/client device associated the A/V device, thereby providing improved surveillance system/method and increasing the speed and accuracy of biometric identity verification and determination. 
Regarding claim 21, Millar et al discloses a system comprising: 
one or more communication components (Fig. 1, 150); 
one or more processors (160); and
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors, cause the system, to (paras. [0067], [0070-0072]):
receive, using the one or more communication components, first image (from video feed) data generated by a first audio/video (A/V) device (by cameras 110, 120, 130, 140), the first A/V device being associated with a first location (includes 270), and receive, using the one or more communication components, second image (video feed) data generated by a second A/V device (by cameras 110, 120, 130, 140), the second A/V device being associated with a second location (includes 180) (Fig. 1; paras. [0016], [0019-0023]);
Note: the video feed inherently comprises a plurality of images/frames; 
determining that the first image data represent the person (moving objects) (Fig. 6, 610; paras. [0048], [0016-0017], [0021]); and 
determining, using at least the first image data (as an initial/reference image having background region containing static objects to be subsequently compared with respect to the subsequent image having foreground region containing moving objects, thereby being able to identify/detect and track the moving objects, and this process continues for the plurality of images/frames in a sequence) that the second image data also represents the person (by identifying moving object/person in the images/frames) (Fig. 6, 610; paras. [0002], [0017-0018], [0020-0022], [0048]).
Millar et al does not seem to particularly disclose:
determining that the second location is within a predefined distance to the first location;
based at least in part on determining that the second location is within the predefined distance to the first location, determining, using at least the first image data, that the second image data also represents the person;
based at least in part on determining that the second image data also represents the person, generating alert data; and
transmitting/sending, using the one or more communication components, the alert data to a user/client device associated with at least one of the first A/V device or the second A/V device.
However, Millar et al further teaches determining a distance to the center of each A/V device’s field of view (each location corresponding to each field of view) (Fig. 7; para. [0059]).
Furthermore, Wang teaches system/method for vision based 3D reconstruction and object tracking comprising determining a distance between a first (A/V device) being associated with a first location and a second camera (A/V device) being associated with a second location, and based at least in part on determining that (the second camera having) the second location is within the distance to (the first camera having) the first location, track the first camera to capture an image of the object, in order to generate a 3D model of the object, and subsequently update/enhance 3D model of the object (Figs. 3-4, 320, 325, and 430-440; paras. [0035-0039]).
Moreover, Cheng et al teaches adaptive multi-modal integrated biometric ID detection and surveillance system comprising;
at least a first A/V device (a first camera) and a second A/V devices device (a second camera) (Fig. 5; para. [0037]);
setting a suspicious/unauthorized person/subject warning flag (that triggers alarm/alert), and generating the alarm/alert data based on determining the suspicious/unauthorized person/subject (abs.; Fig. 1; paras. [0035-0038]); and
transmitting/sending the alert data to a user/client device (via client application and/or user/client interface) associated with at least one of the first A/V device or the second A/V devices device, in order to provide improved surveillance system/method and increase the speed and accuracy of biometric identity verification and determination (Figs. 1 and 4-5; paras. [0044], [0049-0054], [0022]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Wang and Cheng et al’s teachings as above so as to determine that the second location is within a predefined distance to the first location, based at least in part on determining that the second location is within the predefined distance to the first location, determine, using at least the first image data, that the second image data also represents the person, and based at least in part on determining that the second image data also represents the person, generating alert data, and transmit/send, using the one or more communication components, the alert data to a user/client device associated with at least one of the first A/V device or the second A/V device,
in order to generate a 3D model of the object, track the first A/V device to capture an image of the object, update/enhance 3D model of the object, provide improved surveillance system/method, and increase the speed and accuracy of biometric identity verification and determination. 
Regarding claims 3, 13, and 26, Millar et al discloses a database structures (para. [0064]).
Cheng et al teaches setting the suspicious person warning flag (that triggers alarm/alert), and generating the alarm/alert after determining the suspicious/unauthorized person/subject as discussed above.
Furthermore, Cheng et al teaches determining that information associated with the person is not stored in a database (by matching/query) concerning an alert (paras. [0075], [0059-0060], [0064], [0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Cheng et al’s teaching(s) as above so as to determine that the information associated with the person is not stored in the database and setting the warning based at least on part on  determining that the information associated with the person is not stored in the database for substantially the same reason/rational as discussed above.
Regarding claim 6, Millar et al discloses determining that the second image data represents the person/object is for at least an amount of time, and wherein generating the alert data is further based at least in part on determining that at least the second image data represents the person for the amount of time (greater than threshold period of time) (para. [0017]).   
Furthermore, Cheng et al teaches generating the alarm/alert after determining the suspicious/unauthorized person/subject as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Cheng et al’s teaching(s) as above, wherein generating the alarm/alert data is further based at least in part on determining that the second image data represents the person for the amount of time, for substantially the same reason/rational as discussed above.
Regarding claim 7, Millar et al discloses Metadata regarding events after determining that the person is within the second field of view for at least the amount of time, and transmitting Metadata associated with images of moving objects to a host computer system (160) that comprises at least metadata server/storage (162) (Fig. 1; paras. [0017-0018]).  
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the above teachings to realize/recognize at least storing data indicating the amount of time for future reference in order to update/derive the threshold/average period of time. 
Regarding claim 10, Millar et al discloses the first field of view and the second field of view associated with the respective location as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the above teachings to realize/recognize determining that the first location is within a threshold distance to the second location as a matter of design choice specifying desired location(s) so as to have a fixed interval between location(s) such that the first location and the second location are within a same neighborhood (as it is conventional).
Regarding claims 12 and 25, Cheng et al teaches, wherein the client device is associated with the first A/V device (first camera), and transmitting/sending an additional alert data to an additional client/user device (via client application and/or user/client interface) associated with the second A/V device (second camera) (Figs. 1 and 4-5; paras. [0044], [0049-0054], [0022]).
Regarding claim 27, Cheng et al teaches generating an association between the first A/V device with the second A/V device, wherein generating the alert data is further based at least in part on the association (paras. [0035-0038]).
Regarding claim 28, Cheng et al teaches the client device as discussed above.
Furthermore, Cheng et al teaches receiving information indicating that the person represented by the first image data includes a suspicious person, wherein generating the alert is further based at least in part on the information (paras. [0037-0038]).
	
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the above teachings to realize/recognize receiving, from the user/client device or an additional user/client device, information indicating that the person represented by the first image data includes a suspicious person, for substantially the same reason/rational as discussed above. 
Regarding claim 29, Millar et al discloses analyzing the second image data using the first image data, and determining that the second image data represents the person (paras. [0016-0018], [0020-0022]).
Millar et al teaches storing the first image data (video feeds) (paras. [0018], [0029]-0030). 
Cheng et al further teaches storing image/temporal and biometric data (paras. [0046], [0059], [0069]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the above teachings to realize/recognize storing the first image data for the period of time as a matter of user/client preference, since stored data can be easily deleted when the data is no longer necessary to be stored after a certain period of time.
Regarding claim 30, the combination of Millar et al and Wang would disclose, 
	        storing information (metadata) indicating the predefined distance (Millar et al; Fig. 7; para. [0059]).
Regarding claim 31, Millar et al discloses:
determining that the first image data represents the person at a first time (inherency), determining that the second image data represents the person at a second time (inherency), and determine that the second time is within a period of time to the first time (implied by determining speed (S = Distance/Time) of the object/person and/or the person loitering  greater than some threshold period of time and/or when an object is longer than a predefined period of time), wherein each A/V device (camera) transmits metadata (as above) associated with images of moving objects to a computer system) (paras. [0017-0018], [0020-0022]).
Furthermore, Cheng et al teaches setting the suspicious/unauthorized person/subject warning flag (that triggers alarm/alert), and generating the alarm/alert data after determining the suspicious/unauthorized person/subject as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Cheng et al’s teaching as above so that the generating the alarm/alert data is based on at least in part on determining the second time is within the period of time to the first time, for substantially the same reason/rational as discussed above.
Regarding claim 32, Millar et al discloses:
receiving first image data with the first location associated with the first audio/video (A/V) device, and receiving second image data with the second location associated with the second audio/video (A/V) device as discussed above.
Millar et al further teaches:
storing the first and the second image data (para. [0018]);
learning a location in the field of view of the first camera that corresponds to a location in the field of the second camera (para. [0037]); and
metadata server for storing and analyzing metadata received from cameras (para. [0029]).
Furthermore, Wang teaches system/method for vision based 3D reconstruction and object tracking comprising determining the distance between the first camera (A/V device) being associated with the first location and the second camera (A/V device) being associated with the second location, and based at least in part on determining that the second location is within the distance to the first location, track the first camera to capture the image of the object, and generate the 3D model of the object, and subsequently update/enhance 3D model of the object as discussed above; and
analyzing the first data with respect to the second data to determine that a first location is within the distance to a second location (abs.; Fig. 3, 305-320; paras. [0004], [0028-0032]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Wang’s teaching as above so that when executed by the one or more processors, cause the system to store first data indicating the first location associated with the first A/V device, and
store second data indicating the second location associated with the second A/V device, wherein determining that the second location is within the predefined distance to the first A/V location based at least in part on the first data and the second data, for substantially the same reason/rational as discussed above.
Regarding claim 33, Millar et al discloses,
analyzing the second image data with respect to the first image data (Fig. 6, 610); and
determining that second image data also represents the person (by identifying moving object/person in the images/frames) (Fig. 6, 610; paras. [0048], [0017-0018], [0021]).

Regarding claim 35, Millar et al discloses:
determining that the first image data represents a person and determining that the second image data also represents the person as discussed above.
Furthermore, Cheng et al teaches:
setting a suspicious/unauthorized person/subject warning flag (that triggers alarm/alert), and generating the alarm/alert data based on determining the suspicious/unauthorized person/subject (abs.; Fig. 1; paras. [0035-0038]); and
transmitting/sending the alert data to a user/client device (via client application and/or user/client interface) associated with at least one of the first A/V device or the second A/V devices device, in order to provide improved surveillance system/method and increase the speed and accuracy of biometric identity verification and determination (Figs. 1 and 4-5; paras. [0044], [0049-0054], [0022]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to further incorporate/combine Cheng et al’s teachings as above so as to receive from an additional user/client device, information indicating that the person represented by the first image data is suspicious, and wherein generating the alert data is further based at least in part on receiving the information, in order to provide improved surveillance system/method.
Regarding claim 36, Millar et al discloses:
based at least in part on determining that the second time is within the predetermined period of time to the first time, determining using the first image data, that the second image data also represents the person as discussed above.
analyzing the second image data with respect to the first image data (Fig. 6, 610); and
determining that a second image data also represents the person (by identifying moving object/person in the images/frames) (Fig. 6, 610; paras. [0048], [0017-0018], [0021]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as taught by Millar et al to realize/recognize that based at least in part on determining that the second time is within the predetermined period of time to the first time, analyzing the second image data with respect to the first image data, in order to determine that the second image data also represents the person.



7.	Claim 14 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Millar et al (2012/0169882 A1), Wang (2017/0365092 A1), and Cheng et al (2006/0093190 A1)
as applied to claim 13 above, respectively, and further in view of Bhattacharya et al (2018/0053364 A1).
Regarding claim 14, the combination of Millar et al and Cheng et al does not seem to particularly disclose: 
storing third image data representing a visitor in the database; 
wherein determining that the information associated with the person is not stored in the database comprises:
analyzing the second image data with respect to the third image data; and 
determining that the second image data does not represent the visitor.
However, Bhattacharya et al teaches a system/method for customized message playback comprising: 
storing image(s) data (user, 104) representing/including a visitor in the database of known users/persons, comparing a second image data to the third image data representing the visitor, and determining that the second image data does not represent the visitor,
so that media items are retrieved in accordance with the determined attributes associated with physiological or behavioral characteristics of users, wherein the retrieved media items are played back at the first electronic device for the first user and/or a pre-registered second electronic device for a second user (Fig. 3; paras. [0031], [0073-0077]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Bhattacharya et al’s teaching(s) as above so as to store third image data representing the visitor in the database, wherein determining that the information associated with the person is not stored in the database comprises analyzing the second image data with respect to the third image data, and determining that the second image data does not represent the visitor, so that media items are retrieved in accordance with the determined attributes associated with physiological or behavioral characteristics of users, wherein the retrieved media items are played back at the first electronic device for the first user and/or the second electronic device for the second user. 



8.	Claims 34 and 37 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Millar et al (2012/0169882 A1), Wang (2017/0365092 A1), and Cheng et al (2006/0093190 A1)
as applied to claims 1 and 8 above, respectively, and further in view of Sakaue (2015/0294481 A1).
Regarding claims 34 and 37, Millar et al discloses:
analyzing the first image data and the second image data to determine the moving object/person, and determining that the second image data also represents the person as discussed above.
Millar et al does not seem to particularly disclose:
analyzing the first image data to determine a first characteristic associated with the person;
analyzing the second image data to determine a second characteristic associated with the person; and
determining that the second image data also represents the person based at least in part on the first characteristic and the second characteristic.
However, Sakaue teaches motion information apparatus/method comprising:
analyzing a first image data to determine a first characteristic (Fig. 13A-13C) associated with the person, and analyzing a second image data to determine a second characteristic (Fig. 13A-13C) associated with the person, in order to acquire motion information indicating a motion of a person (paras. [0157], [0164-0165], [0048]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the surveillance method as taught by Millar et al to incorporate/combine Sakaue’s teaching(s) as above so as to analyze the first image data to determine the first characteristic associated with the person, analyze the second image data to determine the second characteristic associated with the person, and determine that the second image data also represents the person based at least in part on the first characteristic and the second characteristic in order to acquire motion information indicating a specific motion of the person.

Conclusion
9.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Sun (2011/0261205 A1), Method for coordinating camera array.


10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

12.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN S AN/Primary Examiner, Art Unit 2483